ACCEPTED
                                                                             03-17-00693-CV
                                                                                   21624746
                                                                   THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                            1/5/2018 8:57 AM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                        NO. 03-17-00693-CV

                                                    FILED IN
                                             3rd COURT OF APPEALS
                                                 AUSTIN, TEXAS
                  IN THE COURT OF APPEALS    1/5/2018 8:57:59 AM
              FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                                                     Clerk
                          AUSTIN, TEXAS


                     JOHN KARL RUDOLPH
                             VS.
                     DEBRA ANN JAMIESON


On Appeal from the 146th Judicial District Court of Bell County, Texas
                     Trial Court No. 236,883-B
           Honorable Jack W. Jones, Jr., Judge Presiding


         BRIEF OF APPELLANT JOHN KARL RUDOLPH




                          JAMES N. HIGDON
                          HIGDON, HARDY & ZUFLACHT, L.L.P.
                          12000 Huebner Road, Suite 200
                          San Antonio, Texas 78230-1210
                          Telephone: (210) 349-9933
                          Telecopier: (210) 349-9988
                          Email: jnhigdon@hhzlaw.com
                          State Bar No.: 09590500
                          ATTORNEY FOR APPELLANT
                          JOHN KARL RUDOLPH
            IDENTITIES OF THE PARTIES AND COUNSEL



1.   Appellant:                    John Karl Rudolph



2.   Attorney for Appellant:       James N. Higdon
                                   Texas Bar No. 09590500

                                   HIGDON, HARDY & ZUFLACHT, L.L.P.
                                   12000 Huebner Road, Suite 200
                                   San Antonio, Texas 78230-1210
                                   Tel: (210) 349-9933
                                   Fax: (210) 349-9988
                                   Email: jnhigdon@hhzlaw.com




3.   Appellee:                     Debra Ann Jamieson


4.   Attorney for Appellee:        M. Bryon Barnhill
                                   Law Office of M. Bryon Barnhill, P.L.L.C.
                                   331 Indian Trail, Suite 101
                                   Harker Heights, Texas 76548-7201
                                   Tel: (254) 690-4003
                                   Fax: (254) 690-4411
                                   Email: chandler@barnhillfirm.com




                               i
                                              TABLE OF CONTENTS

IDENTITIES OF THE PARTIES AND COUNSEL ........................................................... i

TABLE OF CONTENTS .................................................................................................... ii

TABLE OF AUTHORITIES ..............................................................................................iii

STATEMENT OF THE CASE ........................................................................................... 1

STATEMENT OF FACTS .................................................................................................. 2

SUMMARY OF THE ARGUMENT .................................................................................. 4

ARGUMENTS AND AUTHORITIES ............................................................................... 7

ARGUMENT AND AUTHORITY UNDER
POINTS OF ERROR NO. 1 AND NO. 2 ........................................................................... 7

ARGUMENT AND AUTHORITY UNDER
POINTS OF ERROR NO. 3 AND NO. 4 ......................................................................... 15

CONCLUSION ................................................................................................................. 18

PRAYER ........................................................................................................................... 19

CERTIFICATE OF COMPLIANCE ................................................................................ 20

CERTIFICATE OF SERVICE .......................................................................................... 20

APPENDIX 1 .................................................................................................................... 21

APPENDIX 2 .................................................................................................................... 22




                                                                 ii
                                      TABLE OF AUTHORITIES

Cases

Coker v. Coker, 650 S.W.2d 391 (Tex. 1983) ................................................................... 11

DeGroot v. DeGroot, 260 S.W.3d 658
     (Tex.App.—San Antonio 2011, no pet.) ............................................................ 5, 13

Gainous v. Gainous, 219 S.W.3d 97
      (Tex.App.—Houston [1st Dist.] 2006, pet. denied) ............................................... 13

Gillin v. Gillin, 307 S.W.3d 395
       (Tex.App.—San Antonio 2009, no pet.) .................................................................. 5

Hagen v. Hagen, 282 S.W.3d 899 (Tex. 2009) ............................................. 8, 9, 14, 17, 18

Haworth v. Haworth, 795 S.W.2d 296
     (Tex.App.—Houston [14th Dist.] 1990, no writ) ................................................... 11

Hicks v. Hicks, 348 S.W.3d 281
       (Tex.App.—Houston [14th Dist.] 2011, no pet.) .............................................. 6, 13

Hooks v. Davis, 03-03-00739-CV, 2004 WL 1686551
      (Tex.App.—Austin July 29, 2004, pet. denied) ....................................................... 8

Howell v. Howell, 581 U.S. ____, 137 S. Ct. 1400, 197 L. Ed. 2d 781 (2017) ..................... 6

Joyner v. Joyner, 352 S.W.3d 746
      (Tex.App.—San Antonio 2011, no. pet.) ............................................................... 13

Mansell v. Mansell, 490 U.S. 581 (1989) ...................................................................... 6, 18

McCray v. McCray, 584 S.W.2d 279 (Tex. 1979) (per curiam) ........................................ 8

Pierce v. Pierce, 850 S.W.2d 675
       (Tex.App.—El Paso 1993, writ denied) ............................................................ 4, 11

Shanks v. Treadway, 110 S.W.3d 444 (Tex. 2003) ................................................... 4, 8, 17

Thomas v. Piorkowski, 286 S.W.3d 662
     (Tex.App.—Corpus Christi 2009, no pet.) ............................................................... 5



                                                         iii
Wallace v. Fuller, 832 S.W.2d 714
      (Tex.App.—Austin 1992, no writ) ......................................................................... 17

Wilde v. Murchie, 949 S.W.2d 331 (Tex. 1997) ................................................................. 8



Statutes & Rules

10 U.S.C. §1201 et seq. .................................................................................................. 3, 4

10 U.S.C. §1408(a)(4)(A)(iii) ........................................................................................ 6, 18

TEX.FAM.CODE §9.006 .................................................................................................. 14

TEX.FAM.CODE §9.007 .............................................................................................. 5, 13




                                                              iv
                             STATEMENT OF THE CASE

       The primary focus of this case in the trial court was: (1) according to Appellee,

whether Appellant, upon being retired from the United States Army, had constructively

waived his military disposable retired pay to receive medical disability retired pay; and/or

(2) according to the trial court, whether Appellee was entitled to be paid a portion of the

military retired pay benefits being received by Appellant other than disposable retired pay.

       The parties’ Final Decree of Divorce awarded Appellee a portion of Appellant’s

military monthly disposable retired pay upon his retirement. Appellant was medically

retired with a 100% combat related disability after being transferred to the Temporary

Disability Retired List and then, later, to the Permanent Disability Retired List, his

retirement being pursuant to 10 U.S.C. Chapter 61 (10 U.S.C. §1201 et seq.). Although

the issue of whether Appellee was entitled to any of Appellant’s retired pay other than

disposable retired pay was ultimately considered by the trial court, Appellee’s position at

one point in her attorney’s argument was that Appellant was receiving nothing but

disposable retired pay. The Court ultimately awarded Appellee a percentage of Appellant’s

retired pay, regardless of how the Defense Finance and Accounting Service (DFAS)

characterized Appellant’s retired pay. The trial court’s award, however, was in direct

violation of Tex.Fam.Code §9.007 (a), (b) since the trial court substantively modified the

terms of the parties’ Final Decree of Divorce, which only awarded Appellee a percentage

of Appellant’s disposable retired pay, and the trial court’s order, in effect, changed her



                                             1
award from a percentage of Appellant’s monthly disposable retired pay to a fixed dollar

amount ($1,540.00) “per month, which is equivalent to 41.1157% of any benefits paid

regularly to [Appellant] as a result of his military service, regardless of how [his retired

pay payments] may be characterized by DFAS.” (Emphasis added.) Thus, the trial court’s

monthly retired pay payments awarded to Appellee, in effect, modified her award to

provide that Appellee be paid from Appellant’s gross retired pay rather than his DRP in

contravention of Tex.Fam.Code §9.007 (a)-(b).



                               STATEMENT OF FACTS

       For the purpose of clarity and convenience, Appellant will provide a condensed

summation of the relevant facts:

       Appellant entered the U.S. Army on February 18, 1989. Appellant and Appellee

met Appellee when they were both in the Army, and they married on April 3, 1993. Their

marriage lasted 16 years 7 months, during which time Appellant served 16 years 7 months

in Army. RX-1 at 1.

       On May 8, 2007, Appellant was severely injured in combat and the treatment of his

injuries began immediately thereafter. Id at 2.

       On November 12, 2009, the parties were divorced by a Final Decree of Divorce

(Decree) that, among other things, awarded each party a share of the other’s military retired

pay.   Appellee had already retired at that time, while Appellant, even though still

recovering from his combat injuries, was still in an Active Duty status. Since Appellant

had not then retired, the Decree made a hypothetical and indeterminate award of


                                             2
Appellant’s military disposable retired pay (DRP) to Appellee, and, as is usually the case,

also appointed Appellant as a constructive trustee of Appellee’s share of Appellant’s

monthly military DRP received by him. CR 29-30.

       On or about February 18, 2014, Appellee initiated the underlying suit requesting

that Appellant be held in contempt for Appellant’s alleged violation of several provisions

of the parties’ 2009 Decree, but also alleged Appellant’s nonpayment to her of her share of

Appellant’s DRP, while requesting the trial court “to clarify” the language of the military

retirement provisions since Appellant had “recently retired,” although he was then still on

Active Duty. CR 72; RX-1 at 2.

       Some six months later, on September 1, 2014, Appellant began his retirement

process when he was placed on the Temporary Disability Retired List (TDRL). CR 91,

121; RX-1 at 2. Following his participation in an Army Medical Board of Review and its

finding him to be 100% disabled as a result of his combat injuries, Appellant was thereafter,

on January 28, 2016, placed on the Permanent Disability Retired List (PDRL). CR 121;

RX-1 at 2. At this time, the Army made a determination of the form of retirement Appellant

was to receive, that is, whether he was to be retired for length of service or was to be

medically retired due to the result of the Medical Board of Review’s 100% combat

precipitated disability finding. The Army found the latter, and Appellant was given a

retirement pursuant to 10 U.S.C. Chapter 61, effective January 28, 2016. CR 121; RX-1

at 2; RX-1, Exhibit A.




                                             3
       Following a hearing, although the date thereof is not specified in the order, the court

entered an order entitled Order On Clarification Of Domestic Relations Order [Military

Retirement] (MRO) on February 17, 2016. CR 107-112.

       Thereafter, a “final trial” was held on March 8, 2017, at which the only witness was

James N. Higdon, the military retirement expert retained by Appellant. RR at 14-46.

Following the March 8 trial, the trial court issued a Memorandum of Ruling on May 17,

2017. CR 114. The trial court’s Memorandum of Ruling was converted into an order

entitled “Order” that was ministerially signed by the court on July 26, 2017. CR 119-120.

       Appellant then filed a Motion to Correct and/or Reform Court Order on August 24,

2017, challenging the trial court’s action in characterizing Appellant’s gross retired pay as

what was awarded to Appellee rather than “disposable retired pay,” ignoring that Appellant

was retired pursuant to 10 U.S.C. Chapter 61, Appellant’s award being wholly medical

disability pay, and in ordering Appellant to pay Appellee a share of whatever type of

military retired pay he received, whether characterized by the DFAS as DRP or not. CR

121-123.

       Thereafter, Appellant filed his Notice of Appeal on October 23, 2017. CR 124.



                          SUMMARY OF THE ARGUMENT

       The trial court erred in that its Order amounts to a “modification” of the DRO and/or

the Decree rather than a “clarification” since the court made a substantive change in the

DRO and/or the Decree in violation of Tex.Fam.Code §9.007 (a). Shanks v. Treadway,

110 S.W.3d 444, 449 (Tex. 2003); Pierce v. Pierce, 850 S.W.2d 675, 679 (Tex.App.—El


                                              4
Paso 1993, writ denied). As a result, the trial court’s order is unenforceable and void.

Tex.Fam.Code §9.007 (b). DeGroot v. DeGroot, 260 S.W.3d 658, 665 (Tex.App.—Dallas

2008, no pet.).

       The trial court erred in awarding Appellee a portion of Appellant’s medical

disability retired pay, even though Appellee, was, as specified throughout the several

provisions of the DRO, as well as the Decree, that address the award of military retired pay

benefits to Appellee, only authorized her receipt of a portion of Appellant’s disposable

retired pay. CR 27, 29-30 and RR 51.

       Since Appellee was only awarded a specific percentage of Appellant’s disposable

retired pay and the trial court was not authorized to substantively modify the terms of the

DRO and/or the Decree’s award, Appellee was not entitled to be awarded any of

Appellant’s “gross retired pay” or, more specifically, any of his medical disability retired

pay, that was, in effect, awarded to her by the trial court in its disregard of Tex.Fam.Code

§9.007 (a), (b) and applicable state case law. Thomas v. Piorkowski, 286 S.W.3d 662, 665

(Tex.App.—Corpus Christi 2009, no pet.) (concluding TDRL benefits are not divisible as

marital property because the benefits are not disposable retired pay); see also Gillin v.

Gillin, 307 S.W.3d 395, 398 (Tex.App.—San Antonio 2009, no pet.) (A trial court order

which states that in no event should spouse of retired service member receive less than a

specific percentage as her share of monthly disposable retirement pay does not preclude

waiver of retirement pay and electing disability).

       The Uniformed Services Former Spouse Protection Act (USFSPA) and the many

cases construing it, both federal and state, prohibit our state trial courts from treating as


                                             5
divisible community property that portion of a service member’s military retired pay

received pursuant to 10 U.S.C. Chapter 61. 10 U.S.C. §1408(a)(4)(A)(iii). Mansell v.

Mansell, 490 U.S. 581, 594-595, 109 S. Ct. 2023, 2031-2032, 104 L. Ed. 2d 675 (1989). See

also, Howell v. Howell, 581 U.S. ___, 137 S. Ct. 1400, 1402-1404, 197 L. Ed. 2d 781 (2017);

Hicks v. Hicks, 348 S.W.3d 281, 285 (Tex.App.—Houston [14th Dist.] 2011, no pet.) (a

divorce court may treat disposable retired pay payable to a member as marital property

subject to division in accordance with the law of the jurisdiction).

       In this case, it was undisputed that Appellant was placed on the TDRL on September

1, 2014, and was not placed on the PDRL until January 28, 2016. RX-1, Exhibit A.

Further, he was retired with a 100% medical disability. Id. Thus, the trial court erred as a

matter of law and fact in the entirety of the military retired pay provisions of its July 26,

2017, Order.

       The trial court’s July 26, 2017, Order should be reversed and a take nothing rendered

against Appellee. Because Appellant has complied with the trial court’s Order in making

payment of retired pay monies to Appellee as reflected in the said Order, Appellant requests

this Court to remand this matter to the trial court with instructions that it order the return

of military retired pay monies made to Appellee by Appellant in accordance with the Order

being appealed.




                                              6
                        POINTS OF ERROR NO. 1 AND NO. 2

Point of Error No. 1:

       The trial court erred in its July 26, 2017, Order’s ruling in that it “substantively
modified” the Order On Clarification Of Domestic Relations Order [Military Retirement]
and/or the Final Decree of Divorce’s military retired pay award to Appellee of a percentage
of Appellant’s disposable retired pay in violation of Tex.Fam.Code §9.007(a).

Point of Error No. 2:

       As a result of the trial court’s July 26, 2017, Order’s ruling in contravention of its
authority, the July 26, 2017 Order is unenforceable and void pursuant to Tex.Fam.Code
§9.007(b) since the Order substantively modified the Order On Clarification Of Domestic
Relations Order [Military Retirement] and/or the Final Decree of Divorce’s military retired
pay award of only disposable retired pay to Appellee.

                      ARGUMENT AND AUTHORITY UNDER
                       POINTS OF ERROR NO. 1 AND NO. 2

       The language in the parties’ Decree, an agreement of the parties (CR 4-5),

specifying Appellee’s award of her share of Appellant’s military retired pay is very clear,

specific, and, therefore, unambiguous. She was awarded a specified percentage via a

formula since, at that time, Appellant was still on active duty with the U.S. Army. But

throughout the Decree, the definition of Appellee’s award was has always been

unambiguously stated and identified as only a portion of the disposable retired pay

expected to be received by Appellant upon his retirement.

       When the parties agreed to “clarify” the terms of their Decree following Appellant’s

retirement from the U.S. Army by entering the Order On Clarification Of Domestic

Relations Order [Military Retirement] (DRO) on February 17, 2016, its military retired pay

award language merely more specifically stated Appellee’s award of the share of

Appellant’s monthly military disposable retired pay to be a specific percentage share of


                                             7
Appellant’s monthly military disposable retired pay, which clarification made the Decree’s

award to Appellee even clearer by making it more specific, and, therefore, even more

unambiguous.

       In each order, Appellee’s specified awarded share of Appellant’s monthly military

retired pay was clearly, specifically and distinctly limited throughout each order to a

portion of Appellant’s monthly military disposable retired pay. See Appendices 1 and 2,

which compare the DRO’s award language with the Decree’s award language, noting

omitted and/or added language as indicated, but each clearly, unequivocally and

unambiguously reflecting that Appellee was only awarded a share of Appellant’s

disposable retired pay.

       When interpreting a divorce decree, like any other judgment, the court must read

the decree as a whole and, if the decree, when so read, “is unambiguous as to the property’s

disposition, the court must effectuate the order in light of the literal language used.” Wilde

v. Murchie, 949 S.W.2d 331, 332 (Tex. 1997); See also Shanks supra at 447 (quoting the

same Wilde language.). There exists a presumption that the divorce court chose the Decree

language carefully. Hagen v. Hagen, 282 S.W.3d 899, 908 (Tex. 2009). It is well-settled

that, although rules relating to contract interpretation apply, an agreed judgment is

accorded the same degree of finality and binding force as a judgment in an adversarial

proceeding. McCray v. McCray, 584 S.W.2d 279, 281 (Tex. 1979) (per curiam) (citing

Pollard v. Steffens, 343 S.W.2d 234, 239 (Tex. 1961) (“a consent judgment has the same

degree of finality and binding force as does one rendered by the court at the conclusion of

an adversary proceeding.”)); Hooks v. Davis, 03-03-00739-CV, 2004 WL 1686551, at *3


                                              8
(Tex.App.—Austin July 29, 2004, pet. denied) (Court holds summary judgment proper,

finding husband bound by Agreement terms approved and incorporated into the divorce

decree by the trial court because it constituted part of a valid and binding final judgment.).

       The Decree in this case, in the following and all other locations, awarded Appellee

        the monthly percentage amount determined under the formula set forth
        below of the United States Army disposable retired pay, to be paid as a
        result of [Rudolph’s] service in the United States Army, and the same
        percent of all increases in the United States Army disposable retired pay
        due to cost of living or other reasons.

(Emphasis added.) As shown in Appendix 2, the language of the DRO does the same; it

also limits Appellee’s “clarification award” solely to a percentage share of Appellant’s

disposable retired pay, as it should, so as not to be a void order. Further, neither party

claims the Decree defined “disposable retired pay” to be other than as that term is defined

in 10 U.S.C. §1408(a)(4)(A)(iii), nor did either of the parties claim that the DRO, or, for

that matter, the Decree, purported to include any type of compensation or pay outside of

the plain import of the words used, to wit: disposable retired pay. Thus, neither party

claimed that the DRO and/or the Decree was ambiguous in the wording used in dividing

Appellant’s military retirement pay or in the wording defining Appellee’s award to be

limited to a specific portion of Appellant’s disposable retired pay. See Hagen supra at 902.

       The trial court, in its Memorandum of Ruling dated May 17, 2017, (CR 114) clearly

indicated that it was substantively changing, and, therefore, modifying, not merely

clarifying, the DRO’s (and/or the Decree’s) award to Appellee when it stated:

              In its prior orders [the DRO], the court awarded Movant 41.1157% of
       Respondent’s “disposable retired pay”. The parties disagree regarding the
       effective definition of “disposable retired pay” as it applies to this case. The


                                              9
       court finds that is [sic] was the intention of the court in making its order ...”
       that Movant should receive 41.1157% of any benefits paid regularly to
       Respondent as a result of his military service.

               The decree of divorce in which the award was made specifically states
       that the court “expressly reserves the right... to make orders necessary to
       clarify, amend and enforce this order”. In making such a clarification or
       amendment, the court will order that Respondent pay the required percentage
       of the benefits he receives, regardless of how they may be characterized by
       DFAS. To do otherwise would deny Movant of a substantial property interest
       to which she is entitled.

(Emphasis added.)      Of course, the DFAS had rejected Appellee’s application for

garnishment of Appellant’s disposable retired pay, sending her a letter stating that

Appellant received no disposable retired pay, something of which the trial court was aware

as a result of prior proceedings in this same case, as well as Respondent’s Exhibit 1. RX-1

at 3. So, the trial court, by its “regardless of how they may be characterized by DFAS”

language, indicated its intention to modify the prior award(s) to Appellee to include monies

in excess of Appellant’s disposable retired pay, which would necessarily include

Appellant’s PDRL medical disability retired pay and/or his gross retired pay.

       The trial court later, in ministerially signing its “Order” on July 26, 2017, reiterated

its rationale in its prior Memorandum of Ruling when it said:

             The Court further finds that Movant should receive $1,540.00 per
       month, which is equivalent to 41.1157% of any benefits paid regularly to
       Respondent as a result of his military service.

              Ruling

              IT IS THEREFORE ORDERED that

           Respondent JOHN KARL RUDOLPH shall pay to Movant DEBRA
       ANN JAMIESON the monthly sum of $1,540.00 per month, which is



                                              10
       equivalent to 41.1157% of any benefits paid regularly to him as a result of
       his military service, regardless of how they may be characterized by DFAS.

(Emphasis added.)

       Although the trial court made no finding that the language of the DRO or, for that

matter, the Decree language that was being clarified, was ambiguous, nevertheless, it

inferentially found the language of the DRO to be ambiguous in the trial court’s very clear

and broad expansion of the award to Appellee to include “any benefits paid regularly to

[Appellant] as a result of his military service, regardless of how they may be characterized

by DFAS,” thus, disregarding the fact that DFAS had determined, based upon its

application of 10 USC §1408(a)(4)(A)(iii) to Appellant’s retired pay, Appellant received

no disposable retired pay. CR 122; RR 11. Further, the trial court’s award utterly

disregarded or ignored the express provision that Appellee’s award is, and has always been,

limited to a portion of Appellant’s disposable retired pay, as that term is defined in the

USFSPA, and also in the definitions of the trial court’s DRO.

       Although the trial court did not expressly construe the language of the DRO and/or

the Decree as ambiguous —and neither did either party— the trial court’s order

substantively modifies Appellee’s award, and is clearly contrary to Texas law. See Coker

v. Coker, 650 S.W.2d 391, 393 (Tex. 1983) (Holding that if a written instrument is so

worded that it can be given a certain or definite legal meaning or interpretation, then it is

not ambiguous.). Thus, “where the divorce decree is unambiguous, the trial court has no

authority to enter an order altering or modifying the original disposition of property”.




                                             11
Pierce supra at 679 (citing Haworth v. Haworth, 795 S.W.2d 296, 300 (Tex.App.—

Houston [14th Dist.] 1990, no writ)).

       Here, the trial court expressly found it “did not intend to limit Appellee’s award to

just Appellant’s disposable retired pay,” even though that is exactly what both the Decree

and the DRO do. It then modified, in express contravention of its authority, the award

language of the DRO and/or that of the Decree by awarding Appellee a dollar share of

whatever Appellant receives as “retired pay,” regardless of what DFAS calls the retired

pay received by Appellant.

       The trial court blatantly erred in contravening the unambiguous language it found,

that is, that Appellee was awarded “41.1157% of [Appellant’s] ‘disposable retired pay,’”

in the court’s very recent entry of the DRO in clarification of the Decree’s military

retirement award language, and expanded Appellee’s award in the court’s 2017

“clarification or amendment” of the DRO to be “that [Appellant] pay the required

percentage of the benefits he receives, regardless of how they may be characterized by

DFAS.” (Emphasis added.) “In making [its] clarification or amendment,” the trial court

knowingly violated its authority and jurisdiction as specified in Tex.Fam.Code §9.007(a)

and (b).

       Section 9.007 (a)-(b) of the Texas Family Code limits the power of a trial court by

the following specific provisions:

       § 9.007. Limitation on Power of Court to Enforce

       (a) A court may not amend, modify, alter, or change the division of property
       made or approved in the decree of divorce or annulment. An order to enforce
       the division is limited to an order to assist in the implementation of or to clarify


                                               12
       the prior order and may not alter or change the substantive division of
       property.

       (b) An order under this section that amends, modifies, alters, or changes the
       actual, substantive division of property made or approved in a final decree of
       divorce or annulment is beyond the power of the divorce court and is
       unenforceable.

(Emphasis added.) The language of the court’s Order does, in fact, “[amend, modify, alter,

and] change the actual, substantive division of property made or approved in a divorce

decree” and was thus “beyond the power of the [trial] court and is unenforceable” and,

therefore, VOID. Tex.Fam.Code §9.007(b); See also Joyner v. Joyner, 352 S.W.3d 746,

749 (Tex.App.—San Antonio 2011, no pet.); DeGroot supra at 663 (holding that orders

violating the restrictions contained in section 9.007 are void); Gainous v. Gainous, 219
S.W.3d 97, 107–08 (Tex.App.—Houston [1st Dist.] 2006, pet. denied) (same). Because

the July 26, 2017 Order had the effect of changing the substantive division of property

made in the parties’ Decree and as clarified in the DRO, it is unenforceable and VOID

pursuant to the express language of the Section 9.007(a) and (b). See Hicks supra at 288

(“[T]he agreed divorce decree does not require Husband to name Wife as a former spouse

beneficiary to an SBP annuity. Because the DRO is not part of the parties’ agreement and

it imposes an additional obligation not included in the agreed divorce decree, the trial court

erred by including this obligation in the DRO.”).

       The Order signed on July 26, 2017, if not expressly entered to broaden the scope

and award to, as the trial court stated it, “[clarify] and [amend]” the share of Appellant’s

military disposable retired pay that had been awarded to Appellee, it clearly did so. As

such, the Order entered by the trial court changed the specific definition of Appellee’s


                                             13
award from a share of Appellant’s disposable retired pay to, for all practical purposes, a

share of Appellant’s gross retired pay, which is a substantial and substantive alteration of

the terms of the parties’ and the court’s DRO, as well as the parties’ Decree.

       Additionally, the trial court further erred in its “clarification and amendment” of the

parties’ DRO and/or Decree by changing the express language of that DRO to further

modify its terms.    Although Appellee, as noted, was only awarded a percentage of

Appellant’s “disposable retired pay” in the Decree, which was then expressly carried

forward in the DRO, the trial court awarded Appellee a fixed dollar amount and/or a

percentage of, in effect, Appellant’s “gross retired pay,” in its award of:

       The monthly sum of $1,540.00 per month, which is equivalent to 41.1157%
       of any benefits paid regularly to [Appellant] as a result of his military
       service, regardless of how they may be characterized by DFAS.

(Emphasis added.)

“A court may not amend, modify, alter, or change the division of property made or

approved in the decree of divorce or annulment.” Tex.Fam.Code § 9.007(a). If a trial court

order does not modify or amend the substantive division of property set out in a final

decree, then the court merely construes the decree, and its order is properly classified as a

clarification or enforcement order. Hagen supra at 905 (citing Tex.Fam.Code §§9.006–

.007). “Only an attempt to judicially alter or change the substantive provisions of a final

decree constitutes a prohibited collateral attack. See Reiss, 118 S.W.3d at 442.” Id.

       In sum, the trial court’s July 26, 2017, Order is unenforceable and void and this

Court of Appeals should reverse and render in it that:




                                             14
      1.     the DRO and Decree are each unambiguous, each expressly only awarding

Appellee a share of Appellant’s monthly military disposable retired pay;


      2.     the Order being appealed modifies the unambiguous language of the DRO

and/or Decree in direct violation of Tex.Fam.Code §9.007(a);


      3.     the Order being appealed is an order that is, per the explicit terms of

Tex.Fam.Code §9.007(b), “beyond the power of the [trial] court and is

unenforceable.”



                        POINTS OF ERROR NO. 3 AND NO. 4

Point of Error No. 3:

       The trial court erred in substantively modifying the award to Appellee of a share of
Appellant’s military disposable retired pay in awarding Appellee a portion of the medical
disability retired pay Appellant’s receives pursuant to 10 U.S.C. Chapter 61 in
contravention of 10 U.S.C. §1408(a)(4)(A)(iii) since Appellee was only awarded and
authorized the receipt of a portion of Appellant’s disposable retired pay.

Point of Error No. 4:

       The trial court erred in substantively modifying the award to Appellee of a share of
Appellant’s military disposable retired pay in awarding Appellee a fixed dollar amount of,
in effect, Appellant’s “gross retired pay” in disregard of Tex.Fam.Code §9.007(a)-(b), 10
U.S.C. Chapter 61 and/or 10 U.S.C. §1408(a)(4)(A)(iii), as well as state and federal case
law.




                                            15
                      ARGUMENT AND AUTHORITY UNDER
                       POINTS OF ERROR NO. 3 AND NO. 4

       To the extent that the Argument and Authority under Points of Error No. 1 and No.

2 discuss the facts and/or law that also specifically address Points of Error No. 3 and No.

4, it is incorporated herein by reference.

       As noted in the Statement of Facts, Appellant was severely injured in combat on

May 8, 2007, and the treatment of his injuries began immediately thereafter. RX-1 at 2.

       When the parties were divorced on November 12, 2009, Appellant was still in an

Active Duty status albeit still recovering from his combat injuries. On September 1, 2014,

Appellant actually began his retirement process when he was placed on the TDRL. Id.

After the requisite Medical Review Board found him to be 100% disabled, Appellant was

placed on the PDRL on January 28, 2016. Id. At this time, the Army made a determination

of the form of retirement Appellant was to receive, that is, whether he was to be retired for

length of service or was to be medically retired due to the result of the Medical Board of

Review’s 100% disability finding. The Army found the latter and Appellant was given a

retirement pursuant to 10 U.S.C. Chapter 61, effective January 28, 2016. Id.; RX-1, Exhibit

A.

       As a result, there was no disposable retired pay that was being paid to Appellant as

was specifically found by the DFAS. RX-1 at 3.

       The trial court, in its Memorandum of Ruling and then in its Order, did not find that

Appellant was receiving disposable retired pay, but, in effect, confirmed that Appellant

was not receiving disposable retired pay when it found that “[i]n its prior orders, the court



                                             16
awarded [Appellee] 41.1157% of [Appellant’s] ‘disposable retired pay’” and then ordered

“that [Appellant] pay the required percentage of the benefits he receives, regardless of how

they may be characterized by DFAS.” (Emphasis added.)

       The net result of the trial court’s ruling in its “clarification and amendment” of the

parties’ DRO and/or Decree was awarding Appellee a share of Appellant’s medical

disability retired pay when it ordered that its “fixed dollar award” to Appellee,

       The monthly sum of $1,540.00 per month, which is equivalent to 41.1157%
       of any benefits paid regularly to [Appellant] as a result of his military
       service, regardless of how they may be characterized by DFAS.

(Emphasis added.) be, in effect, payable out of Appellant’s medical disability retired pay

since that was the type of retirement or retired pay Appellant was awarded by the U.S.

Army and was receiving from the DFAS. CR 120; RX-1 at 10; RX-1 Exhibit A, B.


       Thus, the trial court has, as noted under the Argument and Authority under Points

of Error No. 1 and No. 2, disregarded the express language of the parties’ DRO and/or

Decree and exceeded its authority under Tex.Fam.Code §9.007(b) in entering its “Order.”

In effect, it has effected a collateral attack on both the DRO and the Decree by its

substantive modification of the DRO and the Decree in violation of established law. See

Hagen supra at 905; Shanks supra at 449; Reiss v. Reiss, 118 S.W.3d 439, 442 (Tex. 2003).


       Thus, as stated above, the trial court’s July 26, 2017, Order is unenforceable and

void, and this Court of Appeals should reverse and render since the trial court made

substantive modifications to the award language of the prior orders, the DRO and the

Decree. Wallace v. Fuller, 832 S.W.2d 714, 719 (Tex.App.—Austin 1992, no writ)


                                             17
(Reversed judgment of the trial court and rendered judgment that former spouse take

nothing in her partition suit that improperly partitioned service member’s military disability

retirement pay).

                                        Conclusion


       The trial court erred in its July 26, 2017, Order’s ruling in that it “substantively

modified,” rather than merely clarified, the Order On Clarification Of Domestic Relations

Order [Military Retirement] and/or Final Decree of Divorce’s military retired pay award

to Appellee of a percentage of Appellant’s disposable retired pay in violation of

Tex.Fam.Code §9.007(a).       Further, as a matter of law, the trial court’s Order is in

contravention of its authority and the July 26, 2017, Order is unenforceable and void

pursuant to Tex.Fam.Code §9.007(b).

       In addition, and, if necessary, the trial court exceeded its authority in substantively

changing and increasing the breadth of Appellant’s funds from which Appellant was to

draw to pay Appellee. The trial court’s ruling, in contravention of the terms of the two

prior orders, which were limited solely to disposable retired pay, expanded Appellee’s

reach to Appellant’s Chapter 61 medical retired pay funds in violation of 10 U.S.C.

§1408(a)(4)(A)(iii), which, as a matter of federal law, prohibits trial courts from

dividing/awarding, in effect, anything but disposable retired pay. 10 U.S.C.

§1408(a)(4)(A)(iii); Mansell supra; Hagen supra at 901 n.1.

       Finally, upon the Court approving any of the foregoing Points of Error, and having

reversed and/or rendered as to the said Points of Error, should also remand this cause with



                                             18
instructions for/to the trial court to enter an order reimbursing Appellant for all the monies

Appellant paid to Appellee as a result of the trial court’s Order signed on July 26, 2017.


                                         PRAYER


       Appellant John K. Rudolph, prays this Third Court of Appeals to reverse and render

as to the trial court’s modification of the DRO and/or the Decree in violation of

Tex.Fam.Code §9.007(a) and (b). Appellant also prays that this Court remand this cause

to the trial court with instructions to enter an order that orders Appellee to refund and/or

pay back the monies paid to her pursuant to the said July 26, 2017, Order. Appellant prays

for general relief.




                                    Respectfully submitted,

                                    HIGDON, HARDY & ZUFLACHT, L.L.P.
                                    12000 Huebner Road, Suite 200
                                    San Antonio, Texas 78230-1210
                                    Telephone:       (210) 349-9933
                                    Telecopier:      (210) 349-9988
                                    Email:    jnhigdon@hhzlaw.com


                                    By: ____James N. Higdon___________________
                                        JAMES N. HIGDON
                                        TSB#09590500
                                        ATTORNEY FOR APPELLANT
                                        JOHN KARL RUDOLPH




                                             19
                       CERTIFICATE OF COMPLIANCE

       In compliance with Texas Rule of Appellate Procedure 9.4(i)(3), Appellant certifies
that the number of words in the Brief of Appellant John Karl Rudolph, including its
headings, footnotes, and quotations, is 7,457.

                                         ___James N. Higdon_______________
                                         JAMES N. HIGDON



                           CERTIFICATE OF SERVICE

      I certify that a true copy of the foregoing Appellant’s Brief was served on Debra
Ann Jamieson, Appellee, in accordance with the Texas Rules of Appellate Procedure, on
January 5, 2018, by delivering a copy to her attorney of record:

      M. Bryon Barnhill
      Law Office of M. Bryon Barnhill, P.L.L.C.
      331 Indian Trail, Suite 101
      Harker Heights, Texas 76548-7201
      Fax: (254) 690-4411
      Email: chandler@barnhillfirm.com




                                         ____James N. Higdon________________
                                         JAMES N. HIGDON




                                            20
                                       Appendix 1

                                        2009
                          FINAL DECREE OF DIVORCE
                       Military Retired Pay Division Language


      All italics used in the excerpts of this Final Decree of Divorce related to
      “disposable retired pay”: or “the award of disposable retired pay made to
      Former Spouse in this order” or similar wording in italics in the wording
      of the Final Decree of Divorce has been added for emphasis by
      Appellant.


CR 4 – page 1 of 34

      ... .

Appearances

       Petitioner, JOHN KARL RUDOLPH, appeared in person and through attorney of
record, BARBARA WEAVER, and has agreed to the entry of this order as evidenced by
the signature of Petitioner and attorney for Petitioner appearing below.

       Respondent, DEBRA ANN JAMIESON, appeared in person and through attorney of
record, M. BRYON BARNHILL, and has agreed to the entry of this order as evidenced by
the signature of Respondent and attorney for Respondent appearing below.

      ... .


CR 5 – page 2 of 34

      ... .

Agreement of Parties

        The Court finds that the parties have entered into a written agreement as contained
in this decree by virtue of having approved this decree as to both form and substance. To
the extent permitted by law, the parties stipulate the agreement is enforceable as a
contract. The Court approves the agreement of the parties as contained in this Final
Decree of Divorce.


                                            21
                                            Appendix 2

                                     2016
           ORDER ON CLARIFICATION OF DOMESTIC RELATIONS ORDER
                             [Military Retirement]


       All italics used in the excerpts of this Order on Clarification related to
       “disposable retired pay”: or “the award of disposable retired pay made to
       Former Spouse in this order” or similar wording in italics in the wording
       of the Order on Clarification has been added for emphasis by Appellant.


       There is no Division of Marital Estate language as found in Decree at CR
       25-27.

CR 107         page 1

       ... .

Findings

        The Court finds, in accordance with the Uniformed Services Fomer Spouse
Protection Act, 10 U.S.C. section 1408, as follows:

       ... .

       7.     The award of disposable retired pay made to Former Spouse in this order is made
in compliance with the Uniformed Services Former Spouses’ Protection Act.

       8.      It is intended by this Court and the parties that the Defense Finance and Accounting
Service (DFAS) designee make the payments due to Former Spouse of her interest in the
disposable retired pay awarded in this order directly to Former Spouse.

       Terms and Definitions

CR 108         page 2

       With respect to the provisions of this DRO, the Court has used and applied the following
terms and definitions:

        1.      “Retired pay” means monetary pay to which Servicemember is, or may hereafter
be, entitled to receive on completion of the requisite number of years of creditable service to be
entitled to nondisability retired pay as a result of service in the United States Armed Forces (active


                                                 22
duty, reserve component, or national guard), whether called retired pay, retainer pay, or retirement
pay.

      2.     “Disposable retired pay” has the meaning provided in the Uniformed Services
Former Spouses’ Protection Act (10 U.S.C. § 1408 et seq.).

       3.     “USFSPA” means the Uniformed Services Former Spouses’ Protection Act (10
U.S.C. § 1408 et seq.) in effect on the date of the parties’ divorce.

       4.    “Defense Finance and Accounting Service” (DFAS) means, refers to, and
includes the Secretary of the Department of Defense, the Director of the DFAS, the
designated agent of either of these, and other appropriate subdivisions of the United State
Government.

       ... .

Award to Former Spouse

       IT IS THEREFORE ORDERED that Former Spouse have judgment against and
recover from Servicemember, on Servicemembers [sic] retirement from the United States
Army, the amount of disposable retired pay calculated as follows 41.1157 percent of the
hypothetical pay of an 0-5 with 20 years and 2 months of creditable service towards
retirement as of the date of divorce, with an average high-36 base pay average [sic] of
$7,163.02 on the date of divorce, to be determined from Servicemembers [sic] monthly
disposable retired pay at retirement.

        IT IS FURTHER ORDERED that DFAS, to the extent allowed by law, pay Former
Spouse each month the calculated percentage of Servicemember’s disposable retired pay
at retirement, together with all COLAs applicable thereto, payable, IF, AS, and WHEN
received by Servicemember.

       IT IS FURTHER ORDERED that the rest, residue, and remainder of the military retired
pay of Servicemember is the sole and separate property of Servicemember.

Amounts in Excess of 50 Percent

       IT IS ORDERED that if the dollar amount or award (or a larger sum as increases
take effect) exceeds 50 percent of the disposable retired pay, DFAS shall pay to Former
Spouse the maximum amount allowable under the USFSPA and Servicemember shall be
responsible for paying the balance of the award each month to Former Spouse, and it is
accordingly ORDERED.

       The following two paragraphs of this order are not in the Decree at all,
       but still limit “the full amount of Former Spouse’s interest in the retired

                                                23
       pay” to “Former Spouses’ full separate-property share of Servicemember’s
       disposable retired pay” and “to the dollars-and-cents equivalent of that
       COLA attributable to Former Spouse’s share of that disposable retired pay.”

        If DFAS is not allowed to pay Former Spouse the full amount of Former Spouse’s
entitlement pursuant to this order form any reason, Servicemember is hereby ORDERED,
within seven days of being notified by Former Spouse that Former Spouse is not receiving
the full amount of Former Spouse’s interest in the retired pay, to execute and deliver to
DFAS all forms or documents that may then be necessary to effect an allotment payable to
Former Spouse in the amount of the difference between the amount being paid directly to
Former Spouse by DFAS and the full amount of Former Spouse’s interest in


CR 109         page 3

the retired pay. Servicemember is FURTHER ORDERED to keep and maintain in full force and
effect any allotment required by this provision, payable to Former Spouse at 2409 Nickelback
Drive, Harker Heights, Texas 76548 or such other address as Former Spouse may hereafter specify
in writing, until such time as Former Spouse begins receiving Former Spouse’s full separate-
property share of Servicemember’s disposable retired pay as awarded herein directly from DFAS.
That allotment may be canceled by Servicemember if and when Former Spouse begins receiving,
and for as long as Former Spouse is receiving, Former Spouses’ full separate-property share of
Servicemember’s disposable retired pay directly from DFAS, but only in that event or to avoid
double payment of sums.

         Since Former Spouse has been awarded the right to receive that share attributable to the
interest awarded to Former Spouse herein of any and all COLAs or other increases in the monthly
disposable retired pay hereinafter paid and if Former Spouse is not receiving from DFAS his [sic]
full share of the retired pay herein awarded to Former Spouse, if and when COLAs are made to
the retired pay received by Servicemember, Servicemember is hereby ORDERED to execute and
deliver to DFAS all forms or documents that may then be necessary to effect an increase in the
allotment to Former Spouse in the amount equal to the dollars-and-cents equivalent of that COLA
attributable to Former Spouse’s share of that disposable retired pay. Servicemember is hereby
ORDERED to increase the allotment then in effect or, if applicable, initiate an allotment pursuant
to the foregoing paragraph, within seven working days of the date Servicemember is notified by
DFAS of the effective date of each COLA to the monthly retired pay payment.

Constructive Trust

        IT IS FURTHER ORDERED that Servicemember be and is hereby designated a
constructive trustee for the benefit of Former Spouse for the purpose of receiving the retired pay
awarded herein to Former Spouse as Former Spouse’s sole and separate property, and
Servicemember be and is hereby ORDERED, on receipt thereof, to deliver by first-class mail to
Former Spouse at her last known address by negotiable instrument that portion of each monthly
retired pay payments awarded to Former Spouse herein not paid directly (or by allotment) by


                                               24
DFAS within three days of the receipt of any such payments by Servicemember. All payments
made directly to Former Spouse by DFAS shall be a credit against this obligation.

        For purposes of this order, Servicemember is specifically directed, on penalty of contempt,
to pay Former Spouse’s interest in the disposable retired pay as ordered in this order, AND IT IS
SO ORDERED. Servicemember is specifically directed that he is not relieved of that obligation
except to the extent that he is specifically notified that 100 percent of Former Spouse’s interest in
the retirement benefit has been directly paid by DFAS, and IT IS SO ORDERED.

       IT IS FURTHER ORDERED that any election of benefits that may hereafter be
made by Servicemember shall not reduce the amount equal to the percentage of the retired
pay or the amount of the retired pay the Court has herein awarded to Former Spouse,
except as provided by federal law and prohibited from being changed by a state court order.
In this regard, IT IS FURTHER ORDERED that Servicemember shall not merge his
military retired pay with any other pension and shall not pursue any course of action that
would defeat, reduce, or limit Former Spouse’s right to receive Former Spouse’s full
separate-property share of Servicemember’s retired pay as awarded in this order, unless
otherwise ordered herein.

Death

         IT IS ORDERED that the payment of the retired pay awarded in this order to Former
Spouse


CR 110         page 4

shall continue until the death of Servicemember or Former Spouse.


        The foregoing DRO language omits “disposable retirement pay,” which
        is in the Decree and substitutes “retired pay”. Retired pay is defined in
        the DRO, however, to be “nondisabilty retired pay” none of which the
        evidence showed Appellant receives, he having been medically retired
        due to combat injuries and having being placed on the PDRL.


CR 111         page 5


        The first two of the following three paragraphs are transposed, but all
        three paragraphs are identical to those in the Decree. Each limits Former
        Spouse’s award to “disposable retired pay.”


                                                 25
       ... .

Continued Jurisdiction and Clarification

        Although the Court and the parties intend that DFAS make direct payments to Former
Spouse of Former Spouse’s interest in the disposable retired pay awarded herein, IT IS
FURTHER ORDERED that, if this order does not qualify for direct payment, Servicemember shall
cooperate and do all things necessary to aid Former Spouse in obtaining a clarification of this order
that will qualify for direct payment of Former Spouse’s interest in the disposable retired pay
awarded in this order. IT IS FURTHER ORDERED that this Court reserves jurisdiction to enter
such a clarifying order.

        Without affecting the finality of the Final Decree of Divorce or this Domestic Relations
Order, this Court expressly reserves the right pursuant to section 9.101 et seq. of the Texas Family
Code to make orders necessary to clarify, amend, and enforce this order, and IT IS SO ORDERED.

        IT IS ORDERED that the same percentage interest awarded in this decree to DEBRA
ANN JAMIESON includes all amounts of retired pay JOHN KARL RUDOLPH actually or
constructively waives or forfeits in any manner and for any reason or purpose, including but not
limited to any waiver made to qualify for Veteran’s Administration benefits and any waiver from
electing not to retire, despite being qualified to retire. It also includes any sum taken by JOHN
KARL RUDOLPH in addition to or in lieu of retirement benefits, including but not limited to exit
bonuses, voluntary separation incentive pay, special separation benefit, or any other form of
compensation attributable to separation from military service instead of or in addition to payment
of the military retirement benefits normally payable to a retired member. All sums payable to
DEBRA ANN JAMIESON as a portion of military retirement shall be payable from JOHN KARL
RUDOLPH’s disposable retired or retainer pay to the extent that it is so restricted by law.




                                                 26